DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 7, 2022 has been entered.
Claim Interpretation
The Examiner interprets “said glass” in line 1 of claims 1, 13, and 21 as referencing “curved glass” in line 1 of claims 1, 13, and 21.
In Claim 13, Applicant claims “a process . . . with a device . . ., the device comprising” and details the device in lines 2-18.  Since Applicant claims a process with a device and references parts of the device in lines 2-18, the Examiner interprets “the device” as positively recited and interprets device limitations recited claims 2-18 are required in the method of claim 13.  
Claim Objections
	The amendment filed Jan. 7, 2022 is sufficient for the Examiner to withdraw the objection to claims 13 and 19.
Claim Rejections - 35 USC § 112
The amendment filed Jan. 7, 2022 is sufficient for the Examiner to withdraw the rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. (pre-AIA ), second paragraph.
After further review of the specification with Applicant in the interview on Jan. 6, 2022, the Examiner agreed new claim 21 is supported in the specification, pg. 11 lines 9-15.  Therefore, the Examiner withdraws the rejection of claim 21 under 35 U.S.C. 112(a).
Claims 1, 3-4, and 6-21 is/are allowed.
The following is an examiner’s statement of reasons for allowance for independent claims 1, 13, and 21.
Regarding claim 1, the prior art fails to disclose or fairly suggest the device of claim 1 configured to position the solid concave bending upper mold and the lower countermold relative to each other during at least part of the clamping of the periphery of the glass sheet such that the glass sheet is in contact with a peripheral region of the solid concave bending upper mold and a space is formed between a central portion of the glass sheet and the contact face of the solid concave bending upper mold, said suction forming a vacuum in said space that bends the glass sheet towards the contact face of the solid concave bending upper mold.
Regarding claim 13, the prior art fails to disclose or fairly suggest claim 13 (see details in final rejection dated Oct. 8, 2021.
Regarding claim 21, the prior art fails to disclose or fairly suggest the device of claim 21, wherein a distance between the final holder and the lowest point of a molding surface of the solid concave bending upper mold is always less than 10 mm + a thickness of the glass sheet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741